OFFICE      OF THE ATTORNEY      GENERAL    OF TEXAS

                                    AUSTIN




Eonorable 1. D. Ratlfff,            Tr.
County Attorney
m&4Iuyt,
       ,
Dear Sir:




          Tour requ48t ror                              the h4nl@oYo
captioned matter ha6 b44n                              II drprtm4nt.   W4
quote rror four lett4r a4




                                              I.410 866 or the




                                -publio amuarment om Sunday,
                                nc4t1484 than twenty'nor,



                   *article   207 of the pdnal Code in gart pro-
           YM481

                “‘The prekdlng Artiole shall not apply--
             to motion plotUre shows, or theatree opelrated
Eonorab1.r L. D. SWUfi,      foe, Y&@o 8


       ia;~4~;ymf&             sit7 br     town,      after

%.     w84a. es lko Oaeir8iour8    or City Cows-
       ail or the tmm8 or olti48 lnwhbh    ~14
       motiOn pioture *how8 sr,tbaatre8 am 10~
       oated rhull have t&a rigat ud porrr by
       proprr ordiwadr to prohibit or regul4ta
       tihokeep14 opoa or ahowlns oi maoh mo,
       tioa piobpro 8bowa or t&)rtra on Stmdy.~
                          "Qtn$$pQlf8
          l( l)
              x8    amor a ti
                s00ti                               889
                                                      0rth e
                                                           p 4 tma
     Co delb6vo quotrd C4nrtftutiorull

          -(a) x6 60aqi08 a or mi010     se7 0r th0
     Ponal Oodo abow q uo tedl raps& and valid dale-
     gaaioa or power by thr Iss rlatura?
          “(8)   Un4.r   &06Oion   8 or   Art1aaa      887 or
     tha Jkaal Odle abet.     uwted dou            e City Inn
     th4 power to’ &mDhiblt mhe operationOr a PD-
     tfoa pisturs 8hw artieroae 0~0Iook P. 11.on
     8ua&ay?*
           T&e quot44 pett1on or &?A410 me 4nQ ,3hO iirrt &mm-
gE@   QUDtclbfter Ucti410 &81, both r-    th0 h~61   Hobo, Qa&
it a rtatutor~ Of30560 to 0*~0t0 motion protare    8h0wm 01~tlwa-
tar* on sun4ay bartar* lrO0 par. Aftor tbat boux. th4 @tat.
law Qo4B8 not prohibit *how* anA theater8 rrtm opclratQn&.
          Under seati4a a of Artiolr ~381 quoted  ruprs, the
2*$i*lattaradologated to the anaioi da*      the right -4
powor by proper ordlna&Oa to probibr t or rWUlat0 thm IMop-
Lw og(lrgr rhorirygoi 8uoh 8bows or theaters after UQO par
oa c4unQay.
          me aaaotiientof Sunday laws 18 held to be a grosnr
exercise or tb4 pouoo 'peer or the Statoc The p4lzl04~parrs
or th4 stat0 map b4 QelegatoQ ror a proprlats purpo*u to tb0
rarlou*larnfoipalitieC~ 9 Texas surlp
                                    8pru~mloe %cmMmt            lkprtr
Bower, (Grim. App.) 168 8. Yf.t$6@.
a